internal_revenue_service number release date index number ------------------------------------ ------------------------------------------------- ----------------------------------------------- ------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo plr-127733-12 date date employer ---------------------------------------------------- ----------------------- plan trust ------------------------------------------------------ --------------------------------- -------------------------------------------------- ------------------------------------------- committee --------------------------------------------------------------------------------- ------------------------------------------------------------ pool state county date dear ------------------ ------------------------------------------------------------ ------------------------------------------ ------------ ---------------------- ------------------ this letter responds to a letter from your authorized representative dated date in addition to supplemental information submitted on behalf of the employer requesting rulings that the trust’s income including income it receives from the fund is excludable from gross_income under sec_115 of the internal_revenue_code and the trust is not required to file an annual federal_income_tax return under sec_6012 of the code the employer represents the facts as follows plr-127733-12 facts the employer established as a political_subdivision of state is charged with maintaining the public school system of county it provides medical and prescription drug benefits under the plan to eligible retirees and their survivors and dependents as defined by sec_152 on date the employer established trust to subsidize the cost of retiree health benefits provided under the plan the assets of the trust consist solely of contributions from the employer and earnings on these contributions no contributions will be made to the trust by employees former employees or any other employers retirees and their eligible spouses and dependents will be the exclusive beneficiaries of the trust the trust will serve solely as a funding mechanism for the plan to defray the cost of the employer’s retiree health benefits provided under the plan the trust is administered by a retiree benefit committee of employer and union representatives established under a collective bargaining agreement and acting as trustee the committee the committee has investment authority over the trust including the authority to participate in the pool the pool is a state-wide pooled investment_trust by which governmental employers may jointly invest funds of trusts established to cover the costs of health and welfare benefits for their current or future retirees the irs ruled in plr that the income of the pool is excludable from gross_income under sec_115 the committee must ensure that the trustees of the pool maintain records sufficient to keep the funds of the trust separate from the trust funds of the other governmental employers participating in the pool the trust agreement provides that the employer may amend_or_terminate the trust at any time upon written notice to the committee upon termination any remaining trust assets shall be transferred to another trust provided that those assets be used solely to subsidize the cost of post-retirement health benefits for plan participants in no case will trust assets be distributed to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code the employer represents that no private interests participate in or benefit more than incidentally from the trust issue - sec_115 law and analysis plr-127733-12 sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the income of an organization formed funded and operated by political subdivisions to pool various risks arising from their obligations regarding public liability workers’ compensation or employees’ health is excludable from gross_income under sec_115 in this ruling private interests did not materially participate in the organization nor did they benefit more than incidentally from the organization the trust provides health benefits to retired employees of the employer and their survivors and eligible dependents providing health benefits to former public employees constitutes the performance of an essential_governmental_function see revrul_90_74 and revrul_77_261 the income of the trust accrues to the employer no private interests participate in or benefit from the operation of the trust other than as providers of goods or services the benefit to retired employees of the employer is incidental to the public benefit upon termination of the trust any remaining assets will be used to provide health benefits to retirees pursuant to the plan in no event will trust assets be distributed to any entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 see revrul_90_74 issue - sec_6012 law analysis plr-127733-12 sec_301_7701-1 of the procedure and administration regulations provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 through -4 unless a provision of the code provides for special treatment of that organization sec_301_7701-4 provides in general that an arrangement will be treated as a_trust under the code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit the employer’s contributions to the trust are to be used to subsidize health benefits for certain retired employees of the employer and their eligible spouses and dependents the committee is responsible under state law for protecting and conserving trust property for the benefit of trust beneficiaries these beneficiaries cannot share in the discharge of the committee’s responsibility for the trust and therefore are not associates in a joint enterprise for the conduct of a business for profit sec_6012 provides that every trust having taxable_income for the tax_year or having gross_income of dollar_figure or more for that year regardless of the amount of taxable_income must file a return with respect to income taxes under subtitle a based solely on the facts and representations submitted by the employer ruling sec_1 we conclude that the income of the trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 consequently we rule that the trust’s income is excludable from gross_income under sec_115 we conclude that the trust is classified as a_trust within the meaning of sec_7701 and sec_301_7701-4 sec_6012 does not require a_trust without taxable_income to make a return of income when gross_income is less than dollar_figure because the trust’s income is excludable from gross_income under sec_115 we rule that the trust is not required by sec_6012 to file an annual income_tax return except for the specific rulings above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no representation is made that contributions or premiums_paid on behalf of or benefits received by employees former employees retirees spouses dependents or others will be tax-free this ruling concerns only the federal tax plr-127733-12 treatment of the trust’s income and may not be cited or relied upon as to any matter relating to the taxation of accident or health contributions or benefits under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely sylvia hunt assistant chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy for sec_6110 purposes
